NEWS RELEASE LSI Updates First Quarter Guidance Updated guidance represents 15% sequential revenue growth at midpoint MILPITAS, Calif., March 14, 2012 – LSI Corporation (NYSE: LSI) today updated its business outlook for the first quarter ending April 1, 2012, reflecting a stronger than expected hard disk drive market recovery and ramp of flash-based products. LSI executives will provide additional details in an analyst meeting today, March 14, in New York City. Updated First Quarter 2012 Business Outlook Projected revenues: In the range of $585 million to $615 million, up from $550 million to $590 million Income from continuing operations per share:1,4,5 GAAP2In the range of $0.06 to $0.10 per share Non-GAAP3In the range of $0.12 to $0.16 per share “We are benefiting from better than expected strength in the hard disk drive market in the quarter as our team has done a great job working with our customers to meet this additional demand,” said Abhi Talwalkar, LSI president and CEO. “This revised guidance reflects strength in our hard disk drive business as well as upside in our projections for our flash-based products.” 1 On May 6, 2011, LSI completed the sale of its external storage systems business. The financial results of the external storage systems business have been classified as discontinued operations in LSI’s financial statements. Our ongoing business is referred to as “continuing operations.” 2 Generally Accepted Accounting Principles. 3 Excludes goodwill and other intangible asset impairment, stock-based compensation, amortization of acquisition-related intangibles, purchase accounting effect on inventory, restructuring of operations and other items, net, and gain/loss on sale/write-down of investments. It also excludes the income tax effect associated with the above-mentioned items and the tax benefit discussed in note 5. It also excludes, in the case of non-GAAP net income, gain from the sale of the external storage systems business. 4 Revised net income ranges reflect the change in share count from approximately 575 million shares to 590 million shares. The change in share count is driven by the increase in our stock price, which increases the dilutive effect of stock options and restricted stock unit awards included in the diluted share count calculation. 5The company has not yet finalized the allocation of the purchase consideration to assets acquired and liabilities assumed in the recently completed acquisition of SandForce.However, the company expects that in accounting for the SandForce purchase, it will recognize a one-time tax benefit of approximately $41.7 million in the first quarter of 2012 for GAAP purposes only.This tax benefit is due to the release of a valuation allowance resulting from the net deferred tax liabilities created from the acquisition, and will be excluded from our non-GAAP results. Updated First Quarter 2012 Business Outlook Detail GAAP2 Special Items
